Title: From John Adams to Samuel B. Malcom, 22 July 1803
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy July 22. 1803

I acknowledge with Sincere pleasure, the Receipt of a handsome and a friendly letter from you, of the 14th. of this month: and congratulate you on your marriage into a connection, abounding in oppulence, Influence and Talents. The news of this Event gave me more pleasure, than I should have received from hearing of your, election into any legislature, or appointment, to any office under any Executive. If your Experience Should resemble mine, you will find that a Union with a fine Girl, will be more Sproductive of Satisfaction, than any public Situation you can imagine.
General Schuyler is a Sagacious Man, with much greater qualification for the Character of a Man of Science, than most Men in this Country who are more trumpetted, if not more known. To render his days as comfortable as his Age will admit, I advice you to exert yourself with out affectation in every fillial respect and Attention, in your power. If you have not persued Mathematical Studies beyond the ordinary course of a public Education, you will find yourself rich, if you can procure a Leaf out of this book. You were undoubtedly right to open an office and pursue your Profession, which is an honourable and usefull Employment, the most independent in my opinion of any in Society.
Respecting your "Impressions in relation to certain Men and certain Principles," I have nothing to Say, more than this, that I hope you will make Truth Virtue and the Public good, your infallible Guides and regard all Men of all Parties, who would seduce you from the Path they point out, as false Prophets.
Mrs Adams and Miss Smith have both been very ill, but are better and desire me to present their Congratulations to you and Mrs Malcolm on your marriage, and to wish you both a long and happy Life.
With much Esteem and affection, I am your Friend /  and humble Servant
John Adams